Citation Nr: 1227948	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for sleep apnea, assigning a 50 percent evaluation effective January 5, 2007, and dermatitis of the face, assigning a 10 percent evaluation effective February 28, 2007; increased the evaluation for anxiety with a history of depression to 30 percent effective January 5, 2007; continued a 30 percent evaluation for degenerative disc disease/degenerative joint disease of the cervical spine, a 20 percent evaluation for diabetes mellitus, type 2, with erectile dysfunction and a history of retinopathy, and a 10 percent evaluation for muscle tension headaches; and denied service connection for a right shoulder condition and a left shoulder condition.  In August 2008, the Veteran submitted a notice of disagreement with the denials of service connection for right and left shoulder conditions.  He subsequently perfected his appeal in April 2009.


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the right shoulder service connection appeal, the Veteran submitted a statement indicating that he wished to withdraw all pending appeals.  

2.  In March 2012, prior to the promulgation of a decision in the left shoulder service connection appeal, the Veteran submitted a statement indicating that he wished to withdraw all pending appeals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a right shoulder condition by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for a left shoulder condition by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).  In March 2012, the Veteran submitted a letter indicating that he wanted to withdraw all active appeals.  At the time of this statement, his only active appeals were for the denials of service connection for right and left shoulder conditions.  The withdrawals are effective immediately upon receipt by VA in March 2012.  See 38 C.F.R. § 20.204(b)(3) (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for service connection for a right shoulder condition is dismissed.

The appeal for service connection for a left shoulder condition is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


